UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 8, 2011 CTM MEDIA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-53718 26-4831346 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11 Largo Drive South Stamford, CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (203)323-5161 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On September 8, 2011, the Board of Directors of CTM Media Holdings, Inc. (the “Registrant”), in light of the Registrant’s cash position, determined to declare the payment of a cash dividend in the amount of $0.06 per share (approximately $500,000 in the aggregate) which, subject to confirmation by the Registrant’s management that there is sufficient surplus as of the proposed payment date, will be paid on or about October 6, 2011 to stockholders of record as of September26, 2011 of the Registrant’s Class A common stock, Class B common stock and Class C common stock.The declaration of the payment of the cash dividend is in furtherance of the previously disclosed approval of the Board of Directors of regularly quarterly dividends in the amount of approximately $0.06 per share.The payment of future quarterly dividends is subject to confirmation by the Registrant’s management that there is sufficient surplus as of the proposed future payment dates and other circumstances existing at the relevant times. Forward-Looking Statements This Current Report on Form 8-K contains statements that constitute forward-looking statements. These forward-looking statements may use such forward-looking terminology as "expect," "look," "believe," "plan," "anticipate," "may," "will," “intend” or similar statements or variations of such terms or otherwise express views concerning trends and the future.Such forward-looking statements involve certain risks and uncertainties, including risks cited in reports filed by CTM Media Holdings, Inc. with the Securities and Exchange Commission.Actual results may differ materially from such forward-looking statements. CTM Media Holdings, Inc. assumes no obligation for updating any such forward-looking statement at any time. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CTM MEDIA HOLDINGS, INC. By: /s/ Marc E. Knoller Name: Marc E. Knoller Title: Chief Executive Officer Dated: September 8, 2011 3
